Ex-99.h EXPENSE LIMITATION AGREEMENT Attachment A Expense Limitations The transfer agency fees and expenses of the Institutional Class shares and the Advisor Class shares, respectively, of each Fund set forth below shall be limited, pursuant to this Agreement, to no more than 0.05% and 0.20%, respectively (as a percent of average daily net assets attributable to each stated class). Fund Expense Limitation Period Ends First Investors Equity Funds: Total Return Fund January 31, 2015 Equity Income Fund January 31, 2015 Growth & Income Fund January 31, 2015 Global Fund January 31, 2015 Select Growth Fund January 31, 2015 Opportunity Fund January 31, 2015 Special Situations Fund January 31, 2015 International Fund January 31, 2015 First Investors Income Funds: Cash Management Fund (Institutional Class only) January 31, 2015 Government Fund January 31, 2015 Investment Grade Fund January 31, 2015 Fund For Income January 31, 2015 International Opportunities Bond Fund January 31, 2015 Strategic Income Fund (Advisor Class only) January 31, 2015 Floating Rate Fund January 31, 2015 First Investors Tax Exempt Funds: Tax Exempt Income Fund May 1, 2014 Tax Exempt Opportunities Fund May 1, 2014 California Tax Exempt Fund May 1, 2014 Connecticut Tax Exempt Fund May 1, 2014 Massachusetts Tax Exempt Fund May 1, 2014 Michigan Tax Exempt Fund May 1, 2014 Minnesota Tax Exempt Fund May 1, 2014 New Jersey Tax Exempt Fund May 1, 2014 New York Tax Exempt Fund May 1, 2014 North Carolina Tax Exempt Fund May 1, 2014 Ohio Tax Exempt Fund May 1, 2014 Oregon Tax Exempt Fund May 1, 2014 Pennsylvania Tax Exempt Fund May 1, 2014 Virginia Tax Exempt Fund May 1, 2014 Schedule Aamended: January 28, 2014 FIRST INVESTORS INCOME FUNDS By: /s/ Derek Burke Name: Derek Burke Title: President FIRST INVESTORS EQUITY FUNDS By: /s/ Derek Burke Name: Derek Burke Title: President FIRST INVESTORS TAX EXEMPT FUNDS By: /s/ Derek Burke Name: Derek Burke Title: President ADMINISTRATIVE DATA MANAGEMENT CORP. By: /s/ Derek Burke Name: Derek Burke Title: President
